                     Case 1:20-cv-01227-RCL Document 8 Filed 07/16/20 Page 1 of 1




Allan Roberts et al.,




                                                                                  1:20cv1227


Islamic Republic of Iran,




summons and complaint

ISLAMIC REPUBLIC OF IRAN
Foreign Minister Mohammed Zarif
Ministry of Foreign Affairs
Khomeini Avenue
United Nations Street
Tehran, Iran




(certification is not applicable to this case)




                                                           /s/ Kevin A. Hoffman


                                                 Kevin A. Hoffman (DC Bar No. 1044559)
                                                 SINGER DAVIS, LLC
                                                 1209A Laskin Road
                                                 Virginia Beach, VA 23451
                                                 Phone: (757) 301-9995 Fax: (757) 233-1084
